       Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HOLLY LLOYD, on behalf of herself and all )
others similarly situated,                )
                                          )
Plaintiff,                                )
                                          ) Case No. 2:20-cv-4330-HB
vs.                                       )
                                          )
COVANTA PLYMOUTH RENEWABLE                )
ENERGY, LLC,                              ) JUDGE HARVEY BARTLE III
                                          )
Defendant.                                )
                                          )




                                    Kevin S. Riechelson
                                    Attorney I.D. 58960
                                    KAMENSKY COHEN & RIECHELSON
                                    194 South Broad Street
                                    Trenton, New Jersey, 08608
                                    Tel: (609) 394-8585| Fax: (609) 394-8620
                                    KRiechelson@kcrlawfirm.com

                                    Steven D. Liddle*
                                    Nicholas A. Coulson*
                                    Matthew Z. Robb*
                                    *Admitted Pro Hac Vice
                                    LIDDLE & DUBIN PC
                                    975 E. Jefferson Avenue
                                    Detroit, Michigan 48207-3101
                                    Tel: (313) 392-0015/Fax: (313) (313) 392-0025
                                    sliddle@ldclassaction.com
                                    ncoulson@ldclassaction.com
                                    mrobb@ldclassaction.com

                                    Attorneys for Plaintiff and the Putative Class
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 2 of 13




PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO ALLOW EX
           PARTE INTERVIEWS OF PUTATIVE CLASS MEMBERS
       Plaintiff Holly Lloyd, on behalf of herself and all others similarly situated (“Plaintiff”),

hereby responds in opposition to Defendant Covanta Plymouth Renewable Energy, LLC’s

(hereinafter “Defendant” or “Covanta”) request to engage in an unrestrained ex parte interview

campaign with putative class members. At the parties’ initial status conference with the Court,

pursuant to Fed. R. Civ. P. 16, counsel for Defendant stated that it intended to seek leave to conduct

interviews of putative class members. Because Defendant’s counsel insists on conducting ex parte

interviews in a manner that is forbidden by Pennsylvania law, Plaintiffs objected to this request,

and now respond in opposition to Defendant’s request for the reasons stated herein.

       To be clear, Defendant’s proposed ex parte interview campaign has one purpose, and one

purpose only—to collect unsolicited, incomplete, and misleading (but sworn) statements from

uncounseled putative class members, for the purpose of destroying unwitting putative class

members’ right to benefit from, or participate in, class litigation. The vast majority of the putative

class members are unaware of this litigation, or their rights herein. Defendant’s proposal is in plain

violation of Pa. Rules Prof’l Conduct R. 4.2, which has been wholly adopted by this Court, and

the proposed ex parte communication campaign threatens to take advantage of uncounselled lay

persons and the sanctity of the lawyer-client relationship that exists for the purpose of benefitting

the proposed class. Defendant’s request should be denied, or, in the alternative, substantially

limited to ensure that putative class members are (at minimum) apprised of their rights under this

litigation, the identity of putative class counsel, and the interviewer’s role in advocating on behalf

of Defendant for litigation purposes. 1


1
  If Defendant’s request is granted, which Plaintiff maintains would be unlawful, the Court should
also require Defendant to submit a proposed interview script to the Court for review and approval
to ensure that the communications are not misleading or abusive. Further, the Court should order
                                                  1
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 3 of 13




                                      LEGAL STANDARD

       In class actions under Rule 23, it is well-established that “‘the court may make appropriate

orders: . . . [including] (3) imposing conditions on the representative parties or on intervenors …

[and] (5) dealing with similar procedural matters.’” Gulf Oil Co. v. Bernard, 452 U.S. 89, 99, 101

S. Ct. 2193, 2199 (1981) (quoting Fed. R. Civ. P. 23(d)). “Because of the potential for abuse, a

district court has both the duty and the broad authority to exercise control over a class action and

to enter appropriate orders governing the conduct of counsel and parties.” Id. at 100. “In the

conduct of a case, a court often finds it necessary to restrict the free expression of participants,

including counsel … [and] the rules of ethics properly impose restraints on some forms of

expression.” Id. at 104 n.21 (citing ABA Code of Professional Responsibility, DR 7-104 (1980))

(emphasis added).

       Rule 4.2 of the Pennsylvania Rules of Professional Conduct, “which has been adopted by

this court, provides:

       In representing a client, a lawyer shall not communicate about the subject of the
       representation with a party the lawyer knows to be represented by another lawyer
       in the matter, unless the lawyer has the consent of the other lawyer or is authorized
       by law to do so.”

Dondore v. NGK Metals Corp., 152 F. Supp. 2d 662, 665 (E.D. Pa. 2001) (Bartle, J.) (quoting Pa.

Rules Prof’l Conduct R. 4.2; E.D. Pa. R. Civ. P. 83.6, R. IV). 2 “The purpose of Rule 4.2 is to


that Defendant keep records of the content of the interviews and that those records are turned over
to Plaintiff’s counsel. These protective measures are fully within the Court’s discretion and
necessary to ensure that the rights of Plaintiff and the putative class are protected.
2
  E.D. Pa. R. Civ. P. 83.6, R. IV(B) states that “[t]he Rules of Professional Conduct adopted by
this court are the Rules of Professional Conduct adopted by the Supreme Court of Pennsylvania,
as amended from time to time by that state court[.]” Defendant ignores this Court’s adoption of
the Pennsylvania Rules of Professional Conduct and claims, wrongly, that “[f]ederal procedural
law indisputably governs this diversity case … [and therefore] Pennsylvania state law has no
bearing” on this motion. However, the Pennsylvania Rules of Professional Conduct are the “federal
procedural law” adopted and to be applied by this Court. Accordingly, Defendant’s argument that
                                                 2
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 4 of 13




prevent lawyers from taking advantage of uncounselled lay persons and to preserve the efficacy

and sanctity of the lawyer-client relationship.” Carter-Herman v. City of Philadelphia, 897 F.

Supp. 899, 901 (E.D. Pa. 1995) (Bartle, J.) (citing G.C. Hazard, Jr., & W.W. Hodes, The Law of

Lawyering 730 (2d ed. 1990); C.W. Wolfram, Modern Legal Ethics § 11.6 612-13 (1986). This

Court has held that, in class actions, “we cannot permit communications which violate the intent

of Rule 4.2.” Id.

       “In the federal context, the Supreme Court has stated that a class action is ‘a truly

representative suit’ and that ‘class action representation’ belongs to all parties, even ‘asserted class

members who were unaware of the proceedings brought in their interest.’” Dondore, 152 F. Supp.

at 665 (quoting Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 551-52, 38 L. Ed. 2d 713, 94 S. Ct.

756 (1974)). “The truly representative nature of a class action suit affords its putative members

certain rights and protections including … the protections contained in Rule 4.2 of the Rules of

Professional Conduct.” Dondore, 152 F. Supp. at 666 (internal citation and marks omitted).

Accordingly, during the pre-certification stage, this Court has on numerous occasions issued

appropriate orders under Rule 23(d), which deny or limit ex parte interviews with uncounseled lay

persons that are members of a putative class. See, e.g., Dondore, 152 F. Supp. at 666 (denying ex

parte interviews of putative class); Garcia v. Vertical Screen, Inc., 387 F. Supp. 3d 598, 610 (E.D.

Pa. 2019) (same); Carter-Herman, 897 F. Supp. at 904 (limiting ex parte interviews and requiring

necessary disclosures to protect the rights of the putative class).




Pennsylvania Rules of Professional Conduct are inapplicable is in plain violation of this Court’s
rules of procedure.
                                                   3
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 5 of 13




                                           ARGUMENT

       The authority on this issue is clear. “The Pennsylvania Supreme Court has long held that

putative class members are ‘properly characterized as parties to the action.” Braun v. Wal-Mart

Stores Inc., 60 Pa. D. & C.4th 13, 17 (C.P. 2003) (quoting Bell v. Beneficial Consumer Discount

Co., 465 Pa. 225, 229, 348 A.2d 734, 736 (1975). Because of this, the protections of Pennsylvania

Rule of Professional Conduct 4.2, which governs communications with represented parties and

has been wholly adopted by this Court, applies to putative class members. “These protections

should indiscriminately apply to all putative class members.” Braun, 60 Pa. D. & C.4th at 19.

       “[A]ny discussion with [class members] concerning the subject matter of [the] lawsuit

should be done within the parameters of formal discovery. Should it choose to, [the defendant]

may subpoena and depose putative class members.” Id.; see, e.g., Dondore, 152 F. Supp. 2d at 666

(stating that “[o]ur conclusion, of course, does not prevent Cabot from obtaining whatever

information the potential witnesses may possess in connection with the individual cases before this

court. Cabot is free to subpoena and depose these individuals to the extent permitted under the

federal discovery rules.”). Defendant should be required to utilize the traditional federal discovery

rules in seeking to obtain information from the putative class, which it can readily do in this case.

       Instead, Defendant attempts to run an end-around formal discovery rules in order to gain

an advantage in the litigation and prejudice the rights of Plaintiff and the putative class. Defendant

wishes to send unsupervised private investigators door-to-door to engage in confusing and

misleading communications with lay members of the putative class. 3 Through these interviews,




3
  Through its motion, Defendant provided the Court with no information regarding the content of
the interviews it seeks to conduct through private investigators. Thus, there has been no effort
whatsoever on Defendant’s part “to protect uncounseled laypersons from lawyers who may take
advantage of their position of power.” Braun, 60 Pa. D. & C.4th at 19.
                                                  4
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 6 of 13




members of the putative class will not be apprised of (1) the existence of this class litigation, (2)

their potential rights in the litigation, (3) the private investigator’s role in seeking to advance the

adverse interests of Defendant, (4) the reasons for the interview (including that their statements

may be used to exclude them from the class), (5) their right to refuse to be interviewed, or (6) the

interviewees right to have his or her own counsel present. See University Patents, Inc. v. Kligman,

737 F. Supp. 325, 328 (E.D. Pa. 1990) (issuing protective order excluding information obtained

by the defendant through impermissible ex parte interviews and ordering the defendant to produce

any statements or exhibits impermissibly obtained through the misleading contacts). Indeed,

Defendant cannot “circumvent[] discovery procedures in order to gain an unfair advantage in

litigation,” University Patents, Inc., 737 F. Supp. at 329, which is precisely what Defendant seeks

to do here.

       In Dondore, this Court was faced with a virtually identical request by a defendant in a

putative class action to interview potential witnesses, who were putative class members in a class

action that included, inter alia, “all residents who have ever resided within a six (6) mile radius of

the [defendant’s facility.]” Dondore, 152 F. Supp. 2d at 664. Similarly, here, the putative class

includes “all owner/occupants and renters of residential property within a 1.5 mile radius of the

Covanta Plymouth Renewable Energy Facility.” [ECF No. 1, Pg. 9 of 23, ¶38]. This Court denied

Defendant the right to interview the putative class in Dondore because, like here, “[i]f defense

counsel or counsel otherwise adverse to their interests is allowed to interview and take statements

from often unsophisticated putative class members without the approval of counsel who initiated

the action, the benefits of class action litigation could be seriously undermined.” Id. at 664.

Accordingly, Defendant’s request was denied in its entirety.




                                                  5
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 7 of 13




       The same circumstances and rationale that led this Court to prevent unsupervised,

unrestrained ex parte interviews of the putative class in Dondore apply here. Defendant has not

explained what measures will be taken during the proposed, yet unspecified, ex parte interview

process to protect the integrity and benefits of this litigation. Indeed, that is because the entire

purpose of the ex parte interviews is to obtain exculpatory statements for the Defendant and defeat

class certification. This is demonstrated by the fact that Defendant has preemptively claimed that

these ex parte interviews must be conducted without Plaintiff’s counsel present and that Defendant

should be entitled to “keep work product including interview notes confidential.” [ECF 27-1, Pg.

9 of 11]. In other words, Defendant seeks the right to canvass for exculpatory affidavits, while

shielding Plaintiff, the putative class, and the Court of any inculpatory evidence that it may—and

undoubtedly will—uncover. Just as in Dondore, formal discovery is the best way to protect the

rights of Plaintiff, the putative class, and this litigation, while guaranteeing Defendant the right to

conduct a proper investigation through formal discovery.

       Again, in Gates v. Rohn and Haas Co., No. 06-1743, 2006 U.S. Dist. LEXIS 85562, 2006

WL 3420591 (E.D. Pa. Nov. 22, 2006), this Court concurred with Dondore and held that

“Defendants are prohibited from contacting and interviewing putative class members.” Gates,

2006 U.S. Dist. LEXIS 85562at *6 n.2. That is because “[t]he Pennsylvania Rules of Professional

Conduct provide that ‘a lawyer shall not communicate about the subject of the presentation with a

party that lawyer knows to be represented by another lawyer in the matter, unless the lawyer has

the consent of the other lawyer or is authorized by law to do so.’” Id. (quoting Pa. Rules Prof’l

Conduct R. 4.2 and citing E.D. Pa. Civ. P. 83.6, R.IV). Defendant has no such authority here.

       Yet again, in 2019, this Court was faced with this issue in a class action presented under

Fed. R. Civ. P. 23 and Pa. R. Civ. P. 1701 and ruled the same way in Garcia v. Vertical Screen,



                                                  6
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 8 of 13




Inc., 387 F. Supp. 3d 598, 610 (E.D. Pa. 2019). In Garcia, this Court found that the presence of

Rule 23 class claims meant that putative “class members are treated as represented parties until a

certification decision is made, meaning opposing counsel may not communicate with them.” Id.

(citing Weller v. Dollar Gen. Corp., No. 17-2292, 2019 U.S. Dist. LEXIS 34325, 2019 WL

1045960, at *2 (E.D. Pa. Mar. 4, 2019)). The Court went on to state that “[b]ecause the potential

opt-in plaintiffs are also putative class members, defense counsel is not permitted to contact them.”

Garcia, F. Supp. 3d at 610. Altogether, Garcia, Gates, and Dondore represent this Court’s

unwavering application of Rule 4.2’s protections to putative class members across nearly 20 years

and without regard to whether the class action is brought pursuant to Fed. R. Civ. P. 23 or Pa. R.

Civ. P. 1701.

       In Carter-Herman, this Court also recognized that it was necessary to prevent unrestrained

and unsupervised ex parte interviews of the putative class. There, because “police officers are

undoubtedly more sophisticated about the legal process than most laypersons,” the Court permitted

certain, limited ex parte interviews to take place but ordered important safeguards to prevent

abusive and misleading communications. Carter-Herman, 897 F. Supp. at 904. The Court ordered

that prior to any permissible ex parte interview with putative class members, the interviewer “shall

advise the interviewee of: (1) counsel’s representative capacity; (2) counsel’s reasons for seeking

the interview; (3) the interviewee’s right to refuse to be interviewed; and (4) the interviewee’s right

to have his or her own counsel present.” Id.

       Here, the putative class is not likely to be nearly as sophisticated as the police officers in

Carter-Herman and far less likely to be aware of the underlying circumstances leading to the

litigation. Carter-Herman involved alleged civil rights accusations against the officers’ own police

department and their co-workers, which made it highly likely that the interviewees would be aware



                                                  7
          Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 9 of 13




of the reasons for the unsolicited interrogations. Such circumstances are not present here. While

putative class members are likely to be intimately aware of Defendant’s noxious odor problem,

and the concerns of the community, individual members are highly unlikely to understand their

legal right to do anything about it, let alone that Plaintiff has instituted an action seeking to

represent their interests. Thus, unlike Carter-Herman, the ex parte interviews should not be

permitted to occur, as this Court held in Dondore, Garcia, and Gates.

       However, in the alternative, if the Court determines that certain ex parte interviews should

be permitted, a similar protective order to that in Carter-Herman should be entered in order to

ensure that, at minimum, the putative class is made aware that the interviewer’s purpose is to

advance Defendant’s interests in this litigation, which are overwhelmingly adverse to their own,

and that interviewees may have rights in this class action that could be undermined by the

statements they provide to the interviewer. Accordingly, if any ex parte interviews are permitted,

Plaintiff alternatively requests that the Court also enter an order requiring Defendant to develop a

survey form for presentation and approval by the Court. Pending Court approval, Defendant should

also be required to document all interview responses on that standard form, not to stray from the

approved script, and to turn over all survey responses to Plaintiff’s Counsel. See University

Patents, Inc., 737 F. Supp. at 328 (ordering the defendant “to produce any statements or exhibits

obtained through such ex parte contacts within ten (10) days.”).

       Defendant goes to great lengths to argue that this Court’s holdings in Dondore, Carter-

Herman, and Garcia were erroneous. Plaintiff disagrees. Defendant’s argument is premised on

extrajurisdictional case law, non-binding opinions, and a single footnote by the district court

following the Weller opinion. In Weller, Magistrate Judge Rice followed the overwhelming

authority of Dondore, Braun, and their progeny and held that defense counsel in that case



                                                 8
         Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 10 of 13




“improperly contacted and interviewed … putative members of [the plaintiff’s] Fed. R. Civ. P. 23

class.” Weller v. Dollar Gen. Corp., 2019 U.S. Dist. LEXIS 34325, *8, 2019 WL 1045960 (E.D.

Pa. March 4, 2019). The magistrate accordingly recommended sanctions against the defendant.

       While Defendant is correct that the district court in Weller did not ultimately adopt that

portion of the magistrate’s opinion, Defendant entirely sidesteps the fact that the district court

denied the defendant’s objections in Weller without prejudice and ordered that an evidentiary

hearing be held to develop a more convincing record. 4 The motion at issue in Weller was

subsequently withdrawn, and no decision was ultimately rendered on the issue. Essentially,

Defendant would have the Court ignore nearly 20 years’ worth of precedent based on a single,

unpublished footnote. The Court should not accept Defendant’s invitation to overturn decades of

precedent based on such flimsy authority. Rather, “[c]ontrary to [Defendant’s] claim, federal and

state cases barring ex parte communication based on the rules of professional conduct are

consistent with Gulf Oil.” Weller, 2019 U.S. Dist. LEXIS 34325, at *7 (citing Gates, 2006 U.S.

Dist. LEXIS 85562, 2006 WL 3420591, *6 n.2; Dondore, 152 F. Supp. 2d at 666; and Braun, 60

Pa. D. & C.4th 13, 2003 WL 1847695, at *1-*3).

       The other cases Defendant cites from Pennsylvania federal courts are either inapplicable,

do not support Defendant’s position, or affirmatively support Plaintiff’s position. Arroyo v. Aspen

Constr. Servs., No. 19-5317, 2020 U.S. Dist. LEXIS 136061, at *6 (E.D. Pa. July 31, 2020) was

not a class action. It was a collective action under the Fair Labor Standards Act, which unlike Rule

23 operates under an opt-in procedure – there are no passively participating class members. Gauzza



4
 This is likely because the magistrate recommended the imposition of sanctions, a serious remedy
which is not at issue here. Thus, a Gulf Oil evidentiary hearing on the issue is an unnecessarily
wasteful step to take, given that the communications Defendant seeks to make with the putative
class are plainly violative of Pennsylvania Rule of Professional Conduct R. 4.2, which has been
wholly adopted by this Court.
                                                 9
         Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 11 of 13




v. Prospect Med. Holdings, Inc., 2018 WL 4853294 (E.D. Pa. Oct. 4, 2018) involved the defendant

hospital merely requiring employees hired after a class action has been commenced to sign

arbitration agreements. The case is inapposite because it does not involve a defendant

communicating with absent class members about the subject of pending litigation, as is the case

here.

        Walney v. SWEPI LP, No. 13-102 Erie, 2017 U.S. Dist. LEXIS 8679 (W.D. Pa. Jan. 23,

2017) supports Plaintiffs’ position, not Defendant’s. That case involved a defendant seeking to

place restrictions on class counsel’s (as opposed to counsel for the defendant’s) ability to

communicate with potential opt-out plaintiffs. In other words, there was no concern that those who

had opted-out were represented parties for the purposes of Rule 4.2. But the Court plainly noted

that “[s]ome courts in Pennsylvania and elsewhere have suggested that an attorney-client

relationship forms upon certification of the class, or even prior thereto, such that defense counsel

is ethically precluded from contacting absent class members.” Id. at *34. Indeed, Walney properly

characterized Gates v. Rohm & Haas Co., No. CIV.A. 06-1743, 2006 U.S. Dist. LEXIS 85562,

2006 WL 3420591, at *2 (E.D. Pa. Nov. 22, 2006) as holding that “prior to denial of

certification, Rule 4.2 prohibited defense counsel from contacting or interviewing potential

witnesses who are putative class members[.]” Id.

        Ironically, Defendant attempts to cite a Magistrate Judge Rice’s recommendation from

Faloney v. Wachovia Bank, N.A., Case No. 07-CV-1455, 2008 U.S. Dist. LEXIS 137295, *6 (E.D.

Pa. July 28, 2008) to support its position. However, Faloney also supports Plaintiff’s position, as

Magistrate Judge Rice noted that “contact with potential class members is fraught with peril” and

denied the defendant’s “Motion to Confirm Right to Interview Putative Class Members.” Id. at

*2, 3. Unsurprisingly, Magistrate Rice held that the defendant’s purported interest in interviewing



                                                10
           Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 12 of 13




putative class members “is substantially outweighed by the need to bar contact with putative class

members without the presence of class counsel.” Id. at 5-6. While Faloney did rely upon the

principles outlined in the Supreme Court’s opinion in Gulf Oil Co. v. Bernard, 452 U.S. 89, 101,

101 S. Ct. 2193, 68 L. Ed. 2d 693 (1981), “federal and state cases barring ex parte

communication based on the rules of professional conduct are consistent with Gulf Oil.”

Weller, 2019 U.S. Dist. LEXIS 34325, at *7 (citations omitted) (emphasis added). Plaintiff does

not argue otherwise.

          Indeed, Gulf Oil only confirms this Court’s inherent power to issue appropriate orders to

protect the rights of the putative class. The Gulf Oil court explicitly stated that “[b]ecause of the

potential for abuse, a district court has both the duty and the broad authority to exercise control

over a class action and to enter appropriate orders governing the conduct of counsel and parties.”

Gulf Oil Co., 452 U.S. at 100. Where, as here, the Defendant’s proposed course of conduct would

be plainly violative of Rule 4.2, which has been wholly adopted by this Court, an order limiting

putative class member communications is necessary to enforce the rule, as this Court has

repeatedly held. Defendant’s request for unrestrained and unsupervised ex parte communications

with the putative class runs afoul of the well-established rules adopted by this Court and must be

denied.

                                          CONCLUSION

          For the foregoing reasons, Defendant’s Motion to Allow Ex Parte Interviews of Putative

Class Members should be denied in its entirety.

          In the alternative, should the Court determine that certain ex parte communications be

permitted, the Court should enter an order placing appropriate limits on Defendant’s interviews, a




                                                 11
         Case 2:20-cv-04330-HB Document 29 Filed 03/25/21 Page 13 of 13




proposal for which should be presented to the Court by the Defendant to ensure that the rights of

the putative class are protected.

Dated: March 25, 2020                               Respectfully submitted,

                                                    /s/ Matthew Z. Robb


                                                    *Steven D. Liddle
                                                    *Nicholas A. Coulson
                                                    *Matthew Z. Robb
                                                    LIDDLE & DUBIN, P.C.
                                                    *Admitted Pro Hac Vice
                                                    975 E. Jefferson Avenue
                                                    Detroit, MI 48207
                                                    (313) 392-0015
                                                    sliddle@ldclassaction.com
                                                    ncoulson@ldclassaction.com
                                                    mrobb@ldclassaction.com


                                                    Kevin Riechelson
                                                    Attorney I.D. 58960
                                                    Kamensky, Cohen, & Riechelson
                                                    194 South Broad St.
                                                    Trenton, New Jersey 08608
                                                    (609) 394-8585
                                                    KRiechelson@kcrlawfirm.com


                                                    Attorneys for Plaintiff & the Putative Class




                                               12
